Citation Nr: 0210624	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  96-31 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury.

2.  Entitlement to service connection for a heart disorder 
(other than hypertension). 

3.  Evaluation of service-connected hiatal hernia, 
gastroesophageal reflux, status post appendectomy.

4.  Evaluation of service-connected status post left carpal 
tunnel release.

5.  Evaluation of service-connected status post right carpal 
tunnel release.

6.  Evaluation of service-connected status post acromioplasty 
of left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty from January 1975 to February 
1995.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1995 rating 
decision from the Montgomery, Alabama, Regional Office (RO).  
That determination, in pertinent part, denied service 
connection for residuals of a right leg injury, and a heart 
disorder.  That determination also granted service connection 
for a hiatal hernia with gastroesophageal reflux and status 
post appendectomy, and assigned a noncompensable evaluation.  
That determination further granted service connection for 
status post acromioplasty of the left shoulder with neck 
pain, status post right carpal tunnel release, and status 
post left carpal tunnel release, and assigned schedular 10 
percent evaluations for each of those service-connected 
disabilities.  The veteran perfected a timely appeal as to 
the denials of service connection and the issues of 
entitlement to higher evaluations for the service-connected 
disabilities.  In May 1998, the Board remanded the claims for 
additional development.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  
The Board further notes that subsequent to the RO's November 
1995 rating decision, it granted higher evaluations for the 
veteran's hiatal hernia with gastroesophageal reflux and 
status post appendectomy, and his status post right and left 
carpal tunnel release.  However, as the RO's increases did 
not constitute a full grant of the benefit sought, the higher 
evaluation issues therefore remain in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

In November 1998, the RO denied a claim for service 
connection for high blood pressure.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 1991).  However, in a letter, received in November 
2001, the veteran stated that he desired to reopen this 
claim.  This issue has not been adjudicated by the agency of 
original jurisdiction, and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have residuals of a right leg injury 
related to his service.

2.  The veteran does not have a heart disorder related to his 
service.

3.  The veteran's hiatal hernia with gastroesophageal reflux 
and status post appendectomy is productive of pain and 
vomiting, and a hiatal hernia with reflux and 
esophagogastritis, but not material weight loss, hematemesis, 
melena, moderate anemia, or other symptom combinations 
productive of severe impairment of health.  

4.   The veteran's status post left carpal tunnel release 
(minor) is productive of 5/5 muscle strength in the left 
upper extremity, and is not productive of a moderate 
incomplete paralysis.

5.  The veteran's status post right carpal tunnel release 
(major) is productive of 5/5 muscle strength in the right 
upper extremity, and is not productive of a moderate 
incomplete paralysis.

6.  The veteran's status post acromioplasty of the left 
shoulder is productive of some painful and limited motion, 
weakness and tenderness; motion of the arm is to above 
shoulder level and there is neither recurrent dislocation of 
the humerus at the scapulohumeral joint, or a malunion with 
moderate deformity.  




CONCLUSIONS OF LAW

1.  Residuals of a right leg injury were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 

2.  A heart disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002). 

3.  The criteria for the assignment of an evaluation in 
excess of 30 percent for service-connected hiatal hernia with 
gastroesophageal reflux and status post appendectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R.  §§ 3.102, 3.159, 4.7, 4.114, Diagnostic 
Code 7346 (2002).

4.  The criteria for a rating in excess of 20 percent for 
service-connected status post right carpal tunnel release 
(major) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8511 
(2002). 

5.  The criteria for a rating in excess of 20 percent for 
service-connected status post left carpal tunnel release 
(minor) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8511 
(2002). 

6.  The criteria for a rating in excess of 10 percent for 
service-connected status post acromioplasty of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the November 1995 rating decision, and the 
statement of the case, that the evidence did not show that 
the criteria for service connection for a right leg injury, 
and a heart disorder, had been met, and that the criteria for 
higher evaluations had not been met for his service-connected 
hiatal hernia with gastroesophageal reflux and status post 
appendectomy, status post acromioplasty of the left shoulder 
with neck pain, status post right carpal tunnel release, and 
status post left carpal tunnel release.  Those are the key 
issues in this case, and the rating decision, statement of 
the case (SOC), and the March 2001 supplemental statement of 
the case (SSOC) informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC 
and SSOC informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the RO has afforded 
the veteran examinations for all of the disabilities in 
issue.  In several November 1998 letters, the RO requested 
and obtained all identified records of private treatment.  In 
these letters, the RO notified the veteran that it was his 
responsibility to furnish this evidence in support of his 
claim.  The veteran has not asserted that any additional 
development is required, and it appears that all relevant 
treatment records have been obtained.  The Board therefore 
finds that VA has complied with its duty to notify the 
appellant of his duties to obtain evidence, see Quartuccio v. 
Prinicipi, No. 01- 997 (U. S. Vet. App. June 19, 2002).  
Based on the foregoing, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating these claims.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran asserts that he has residuals of a right leg 
injury, and a heart disorder, as a result of his service.  
Specifically, the veteran asserts that he has right knee 
pain, chest pain, and "an enlarged heart."  With regard to 
the claim for a heart disorder, the Board initially notes 
that in November 1998, the RO denied a claim for service 
connection for high blood pressure.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 1991).  Therefore, his claim for a heart disorder does 
not include a claim for hypertension.  With regard to the 
claim for residuals of a right leg injury, the Board notes 
that service connection is currently in effect for calcaneal 
spurs, right foot, evaluated as 10 percent disabling, and 
evidence as to that disability has therefore not been 
discussed.  See 38 C.F.R. § 4.14 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records show that in March 
1976, he received treatment for complaints of right lower leg 
pain.  The assessment was musculoskeletal damage.  X-rays 
were within normal limits.  In November 1977, he complained 
of multi-joint pain that included both knees, with no 
relevant diagnosis.  In February 1983, he complained of a 
burning sensation in his chest.  An electrocardiogram (ECG) 
was within normal limits.  A May 1989 ECG noted "normal 
sinus rhythm with occasional premature [illegible] complexes, 
other normal ECG."  The assessment was suspected anxiety 
reaction.  A report, dated in September 1994, notes 
complaints that included chest pain.  The assessment was 
chest cold symptoms.  An examination report dated in 
September 1994, shows that his heart and lower extremities 
were clinically evaluated as normal.  In an accompanying 
report of medical history, the examiner noted the veteran's 
complaints of pressure in his chest, NDC (non-disabling 
condition), and (otherwise unspecified) swollen joint pain, 
NDC.  

The post-service medical evidence includes VA and non-VA 
medical reports, collectively dated between 1995 and 2001.  
These reports include a January 1998 VA chest X-ray report 
which notes suboptimal chest expansion, with the heart 
borderline to minimally enlarged.  A February 1999 VA heart 
examination report contains diagnoses of hypertension, 
exertional chest pain with a negative graded exercise test, 
and asymptomatic bradycardia.  The examiner stated that the 
veteran's left ventricular enlargement was on a borderline 
status, and that it was "perhaps minimally enlarged and by 
other observers would be described as the upper limits of 
normal, that is not abnormal."  The examiner concluded that 
it was unlikely that the veteran's borderline cardiac 
enlargement could be attributed to his service, explaining 
that that the current finding was so borderline, and that 
there was no sustained blood pressure elevation during his 
term of service.  An accompanying ECG report notes "sinus 
bradycardia, otherwise normal ECG."  A VA joints examination 
report, dated in February 1999, shows that although the 
veteran's gait, posture, squatting and standing ability were 
tested, there was no diagnosis for the right leg.  A VA 
echocardiography report, dated in March 1999, notes LV (left 
ventricle) and RV (right ventricle) mildly enlarged, grade 1/4 
mitral incompetence. 

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has residuals of a right 
leg injury, or a heart disorder.  As an initial matter, the 
veteran's service medical records do not contain any evidence 
to show that the right leg symptoms which were treated in 
1976 resulted in a chronic condition.  In this regard, the 
remainder of his service medical records, covering a period 
of about 17 years, are silent as to complaints, treatment or 
a diagnosis involving his right leg.  He was not diagnosed 
with a heart disorder during service, and there were no 
findings of either a right leg or a heart disorder at the 
time of the veteran's separation from service.  Furthermore, 
the evidence does not show that he currently has either a 
right leg disorder or a heart disorder.  In this regard, 
there is no objective medical evidence showing that the 
veteran's sinus bradycardia, or his minimally enlarged heart, 
is productive of actual disability or is a manifestation of 
cardiovascular disease or injury, and heart disease has not 
been diagnosed or shown by the evidence of record.  
Accordingly, the claims must be denied.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. 
§§ 1110 and 1131, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  The Board further points 
out that, even assuming that disabilities of the veteran's 
right leg and heart were shown, the claims file does not 
contain a competent medical opinion linking such disabilities 
to his service.  Finally, there is no evidence of 
cardiovascular-renal disease dated within one year of 
separation from service such that service connection is 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, service connection for residuals of a 
right leg injury, and a heart disorder, is not warranted.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has 
residuals of a right leg injury, and a heart disorder, that 
should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claims 
must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and that 
service connection for residuals of a right leg injury, and a 
heart disorder, must be denied.  

 
III.  Evaluations

The RO has granted service connection for hiatal hernia, 
gastroesophageal reflux, status post appendectomy, currently 
evaluated as 30 percent disabling, status post left carpal 
tunnel release, currently evaluated as 20 percent disabling, 
status post right carpal tunnel release currently evaluated 
as 20 percent disabling, and status post acromioplasty of 
left shoulder, currently evaluated as 10 percent disabling.  
In each case, the RO has assigned an effective date for 
service connection, and the currently effective ratings, of 
March 1, 1995.  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

A.  Hiatal Hernia, Gastroesophageal Reflux, Status Post 
Appendectomy

The veteran's service medical records show that in July 1990, 
he underwent an appendectomy.  In February 1994, he 
complained of stomach acid and heartburn. 

The veteran has been granted service connection for hiatal 
hernia, gastroesophageal reflux, status post appendectomy, 
currently evaluated as 30 percent disabling.  The RO has 
assigned an effective date for service connection, and the 30 
percent rating, of March 1, 1995.  Therefore, the issue is 
whether the criteria for a rating in excess of 30 percent 
have been met as of March 1, 1995.

The veteran has been granted service connection for hiatal 
hernia, gastroesophageal reflux, status post appendectomy, 
currently evaluated as 30 percent disabling.  Under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7346.

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Under DC 7346, a 30 percent rating is warranted for a hiatal 
hernia when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health. 

The medical evidence in this case consists of VA and non-VA 
medical reports, collectively dated between 1995 and 2001.  
These reports include a VA examination report, dated in April 
1995, which shows complaints of heartburn and regurgitation, 
but a good appetite and slowly increasing weight.  On 
examination, he was five feet, six inches tall and weighed 
136 pounds.  He was in a good state of nutrition.  There were 
no masses detected in the digestive system.  The relevant 
diagnosis was gastroesophageal reflux disease (GERD).  An 
accompanying upper gastrointestinal (GI) report notes a small 
hiatal hernia and spontaneous gastroesophageal reflux with 
rapid clearance.  Records from Cesar Fernandez, M.D., dated 
between September 1995 and 1999, show treatment in September 
1995 for a medium-sized uncomplicated hiatal hernia and 
gastroesophageal reflux with no evidence of esophagitis, and 
a five millimeter (mm.) benign-appearing esophageal nodule.  
He was continued on Prilosec.  In February 1999, he was 
treated for epigastric pain. A esophagogastroduodenoscopy 
revealed a small sliding hiatal hernia.  He was continued on 
Prilosec.  A VA esophageus and hiatal hernia examination 
report, dated in February 1999, shows that the veteran 
complained of intense heartburn, severe reflux, some 
dysphagia, and occasional vomiting.  On examination, there 
was no melena.  Weight was 200 pounds.  The relevant 
diagnosis was hiatal hernia with reflux and 
esophagogastritis.  

The Board finds that a rating in excess of 30 percent is not 
warranted.  While the veteran has complained of pain and 
vomiting, treatment other than the use of medication 
(Prilosec), has been infrequent.  The veteran is 5'6" tall, 
and his weight has increased from 136 pounds in 1995 to 200 
pounds in February 1999.  Furthermore, the medical evidence 
is insufficient to show that he has material weight loss, 
hematemesis, melena, moderate anemia, or other symptom 
combinations productive of severe impairment of health.  
Therefore, a rating in excess of 30 percent is not warranted 
under DC 7346. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for the veteran's hiatal hernia, gastroesophageal 
reflux, status post appendectomy.  38 C.F.R. § 4.114, DC 
7346.  To that extent, the written testimony of the veteran 
as to an increased level of severity of the disability at 
issue is unsupported.  As such, a schedular evaluation in 
excess of 30 percent is not for assignment for this 
disability.

B.  Status Post Right and Left Carpal Tunnel Release

The veteran's service medical records show that he underwent 
carpal tunnel releases on the left and the right in February 
1994.  

The veteran has been granted service connection for status 
post left carpal tunnel release, currently evaluated as 20 
percent disabling, and status post right carpal tunnel 
release currently evaluated as 20 percent disabling.  In each 
case, the RO has assigned effective dates for service 
connection, and the 20 percent ratings, of March 1, 1995.  
Therefore, the issue is whether the criteria for a rating in 
excess of 20 percent have been met as of March 1, 1995, for 
either the right or the left wrist.

In its pertinent part, 38 C.F.R. § 4.120 (2002) provides that 
disability in the field of neurological disorders is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function and that, in rating 
peripheral nerve injuries and their residuals, attention is 
to be given to the site and the character of the injury, the 
relative impairment in motor function, trophic changes and 
sensory disturbances.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2002).  
It is noted that the veteran is right-handed; thus, his right 
arm is his major upper extremity.

Under 38 C.F.R. § 4.71, Plate I, the normal range of motion 
of the wrist is extension to 70 degrees, palmer flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees.  

The veteran's status post left and right carpal tunnel 
release are currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.124a, DC 8511.  Under DC 8511, a 20 percent 
evaluation is warranted for mild incomplete paralysis of the 
middle radicular nerve group.  The next higher rating 
requires moderate incomplete paralysis of the minor 
extremity, for which a 30 percent rating is assigned, or for 
the major extremity, for which a 40 percent rating is 
assigned.  38 C.F.R. § 4.124a, DC 8511.

The medical evidence in this case consists of VA and non-VA 
medical reports, collectively dated between 1995 and 2001.  
These reports include a VA examination report, dated in April 
1995, which shows complaints of wrist pain.  On examination, 
the musculoskeletal system was normal, and the left arm was 
weaker than the right, with squeezing of the hands 
"practically impossible" because of the veteran's history 
of surgery.  The relevant diagnosis was status post carpal 
tunnel syndrome of both hands.  A December 1995 
electromyograph (EMG) report from Northeast Alabama 
Neurological Services contains diagnoses of 
electrophysiological criteria for persistent bilateral carpal 
tunnel syndrome, and no electrophysiological evidence of 
radiculopathy.  Records from Henry Ruiz, M.D., dated between 
1995 and 1998, show complaints of wrist pain, paresthesia and 
weakness in the hands.  The veteran apparently underwent an 
endoscopic release of right carpal tunnel syndrome in August 
1998.  A September 1998 report notes that the veteran was 
recovering well and that the preoperative symptoms had 
cleared.  On examination, there were no signs of pathology 
involving healing.  Motor strength was 5/5 in all muscle 
innervated by the median nerve.  A VA joints examination 
report, dated in February 1999, shows that the veteran 
complained of  pain, weakness, stiffness, instability, giving 
way, fatigability, lack of endurance, swelling, heat, redness 
and locking of unspecified joints.  He stated that he took 
Tylenol, and that it was hard to hold wrenches.  He was noted 
to be right-handed.  On examination, the examiner noted that 
the veteran's wrists had the following ranges of motion: 
dorsiflexion to 63 degrees (left) and 65 degrees (right), 
palmar flexion to 72 degrees (left) and 77 degrees (right), 
radial deviation to 18 degrees (left) and 18 degrees (right), 
and wrist ulnar deviation to 42 degrees (left) and 43 degrees 
(right).  There was some guarding of movement and some 
evidence of painful motion, but no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement.  The relevant diagnosis was bilateral carpal tunnel 
release.  An accompanying X-ray report for the wrists showed 
that the carpal bones were normally aligned, with no evidence 
of degenerative arthropathy.  An accompanying nerve 
conduction study (NCS) report notes slowed nerve conduction 
velocity in the median nerve, and normal findings for the 
bilateral ulnar nerves.  The conclusion was that  the 
electrophysiological findings were indicative of bilateral 
carpal tunnel syndrome.  

After a review of the evidence, the Board finds that the 
veteran's condition do not manifest moderate incomplete 
paralysis such that higher evaluations are warranted for 
either wrist under DC 8511.  In particular, the evidence 
includes findings that the veteran's motor strength was 5/5, 
and that his loss of range of motion in any particular 
direction ranges from two to eight degrees.  See 38 C.F.R. § 
4.71, Plate I.  The findings are insufficient to show that 
the veteran's status post carpal tunnel release of either 
upper extremity is productive of moderate incomplete 
paralysis.  Accordingly, the Board finds that overall, the 
evidence does not show that the veteran's status post carpal 
tunnel release of either upper extremity is manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 20 
percent under DC 8511.

The Board also concludes that the evidence does not 
demonstrate that the veteran's conditions manifest moderate, 
moderately severe, or severe incomplete paralysis, or 
complete paralysis, such that a higher evaluation is 
warranted under DC's 8512 through 8516.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Specifically, given 
the aforementioned medical evidence, to include a February 
1999 NCS noting normal findings for the bilateral ulnar 
nerves, the Board finds that it is not shown that the 
veteran's status post carpal tunnel release of either upper 
extremity is manifested by moderate incomplete paralysis, or 
complete, paralysis of the radicular groups or nerves 
affecting the upper extremities as contemplated by these 
diagnostic codes.  Accordingly, an evaluation in excess of 20 
percent is not warranted for the veteran's status post carpal 
tunnel release of either upper extremity under DC's 8512 
through 8516.

Finally, the Board has determined that the findings as to 
strength and range of motion, as well as the lack of evidence 
of such symptoms as incoordination and muscle atrophy, 
warrant the conclusion that the objective evidence of 
pathology and functional loss is insufficient to show that 
the veteran's status post carpal tunnel release of either 
upper extremity impairs him to such a degree that he has the 
equivalent of disability as required for a rating in excess 
of 20 percent under the applicable diagnostic codes.  In this 
regard, the findings include motor strength of 5/5, and the 
February 1999 VA examination report notes inter alia some 
guarding of movement and some evidence of painful motion, but 
no weakness or tenderness.  Therefore, the Board finds that a 
higher evaluation is not warranted based on functional 
impairment due to pain and weakness.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45; see 
also VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

C.  Status Post Acromioplasty, Left Shoulder

The veteran's service medical records show that he underwent 
an acromioplasty of the left shoulder in January 1992, with 
subsequent treatment for left shoulder pain.  

The veteran has been granted service connection for status 
post acromioplasty of left shoulder, currently evaluated as 
10 percent disabling.  The RO has assigned an effective date 
for service connection, and the 10 percent rating, of March 
1, 1995.  Therefore, the issue is whether the criteria for a 
rating in excess of 10 percent have been met as of March 1, 
1995.

The RO has granted service connection for status post 
acromioplasty of left shoulder.  This condition is not 
specifically listed in the diagnostic codes of the VA's 
disability rating schedule.  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2002); 
see also Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2002).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  In this case, the veteran's left 
shoulder is his minor upper extremity.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees.

The veteran's left shoulder condition appears to be most 
analogous to clavicle or scapula, impairment of, which is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203.  
Under DC 5203, 10 percent evaluation contemplates a malunion 
of a clavicle or scapula, or nonunion of a clavicle or 
scapula without loose movement, or rate on impairment of 
function of contiguous joint.  A 20 percent evaluation 
contemplates a dislocation of the clavicle or scapula, or a 
nonunion of the clavicle or scapula with loose movement.  
Consideration may also be given to impairment of the 
functioning of a contiguous joint.  38 C.F.R. § 4.71a.  

The medical evidence in this case includes an April 1995 VA 
examination report which notes complaints of left shoulder 
pain.  On examination, the musculoskeletal system was normal.  
The left arm was weaker than the right.  The relevant 
diagnosis was status post left shoulder surgery for rotator 
cuff.  Records from Henry Ruiz, M.D., dated between 1995 and 
1998, show that in December 1995, he was scheduled to receive 
a short course of treatment with steroids (there is no 
indication that this treatment was ever carried out).  A VA 
examination report, dated in February 1999, shows that the 
veteran complained of pain, weakness, stiffness, instability, 
giving way, fatigability, lack of endurance, swelling, heat, 
redness and locking of unspecified joints.  He stated that he 
took Tylenol.  He was noted to be right-handed.  On 
examination, the examiner noted that the veteran's left 
shoulder had the following ranges of motion:  forward flexion 
to 148 degrees, abduction to 144 degrees, external rotation 
to 82 degrees, and internal rotation to 84 degrees.  There 
was some guarding of movement and some evidence of painful 
motion, but no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement.  The relevant 
diagnosis was postoperative arthralgia of the left shoulder, 
with loss of function due to pain.  An accompanying X-ray 
report for the left shoulder notes acromioclavicular (AC) 
joint hypertrophy, minimal sclerosis of the greater 
tuberosity "which can be associated with impingement," with 
no other abnormality.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5203.  There is no competent evidence 
showing that the veteran's left shoulder disability has been 
characterized as a dislocation of the clavicle or scapula, or 
a nonunion of the clavicle or scapula with loose movement.  
Thus, the preponderance of the evidence is against a 
compensable evaluation for the veteran's left shoulder 
disability under Diagnostic Code 5203.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Under DC 5200, a 20 
percent evaluation is assignable for favorable ankylosis of 
scapulohumeral articulation (minor) with abduction to 60 
degrees and ability to reach the mouth and head.  Under 
38 C.F.R. § 4.71a, DC 5201, a 20 percent evaluation is 
warranted for arm, limitation of motion of: at shoulder 
level.  Under DC 5202, a 20 percent evaluation may be 
assigned for recurrent dislocation of the humerus (minor) at 
the scapulohumeral joint with infrequent episodes, and 
guarding of movement only at the shoulder level, or a 
malunion of moderate deformity. 

In this case, there is no competent evidence of ankylosis of 
the minor scapulohumeral articulation, that movement of the 
left arm is limited to shoulder level, that the veteran has 
recurrent dislocation of the humerus at the scapulohumeral 
joint, or that he has a malunion of moderate deformity.  See 
e.g., ranges of motion noted in the February 1999 VA 
examination report.  Therefore, a rating in excess of 10 
percent for the veteran's service-connected status post 
acromioplasty of left shoulder is not warranted under 
Diagnostic Codes 5200, 5201 or 5202.  

In reaching this determination, the Board has considered the 
veteran's reports of pain and weakness as well as the 
evidence of functional impairment.  See DeLuca; 38 C.F.R. 
§§ 4.40, 4.45; VAGCOPPREC 9-98.  However, a rating in excess 
of 10 percent under DC 5201 is not warranted on the basis of 
additional functional loss due to pain and weakness.  
Although there is a notation of "loss of function due to 
pain" in the February 1999 VA examination report, the 
findings as to range of motion, as well as the lack of 
evidence of such symptoms as loss of strength, incoordination 
and muscle atrophy, warrant the conclusion that the objective 
evidence of pathology and functional loss is insufficient to 
show that the veteran's status post acromioplasty of left 
shoulder impairs him to such a degree that he has the 
equivalent of disability as required for a rating in excess 
of 10 percent.  In this regard, the February 1999 VA 
examination report notes inter alia some guarding of movement 
and some evidence of painful motion, but no weakness or 
tenderness.  Accordingly, the evidence does not show 
functional loss warranting a higher evaluation.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's status post acromioplasty 
of left shoulder. 

III.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right leg injury is 
denied.

Service connection for a heart disorder is denied.

A rating in excess of 20 percent for status post right carpal 
tunnel release is denied.

A rating in excess of 20 percent for status post left carpal 
tunnel release is denied.

A rating in excess of 10 percent for left shoulder disability 
is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

